       Case: 1:18-cv-01142-CAB Doc #: 46 Filed: 03/29/19 1 of 2. PageID #: 236




                          IN THE UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    BRENDA BICKERSTAFF,                                   )      Case No. 1:18cv1142
                                                          )
          Plaintiff,                                      )      JUDGE CHRISTOPHER A. BOYKO
                                                          )
          v.                                              )      MAGISTRATE JUDGE
                                                          )      THOMAS M. PARKER
    CUYAHOGA COUNTY, et al.                               )
                                                          )
          Defendant.                                      )      ORDER
                                                          )

         The court has been made aware that Plaintiff Brenda Bickerstaff has had difficulty using

her CM/ECF account, and that Bickerstaff has not conducted herself appropriately when

contacting court staff to resolve her CM/ECF concerns. 1 While the court understands that there

is a learning curve to filing documents through CM/ECF, the privilege to file electronically

through CM/ECF came with the expectation that Bickerstaff would familiarize herself with the

court’s rules and procedures for using CM/ECF. Copies of the rules are available on the court’s

website. See N.D. Ohio, USER’S MANUAL FOR CM/ECF, available at http://www.ohnd.uscourts

.gov/sites/ohnd/files/CMECFUSERManual41009.pdf; Local Rule 5.1; Local Rules Appendix B.

If plaintiff is unable to familiarize herself with the rules and procedures for using the CM/ECF

system, she may resume submitting paper filings.




1
 Clerk’s office personnel have described Bickerstaff’s phone calls as “argumentative,” “rude,” and “belligerent.”
Further, court staff have reported that Bickerstaff is recording her phone conversations with them, and that
Bickerstaff has accused the court staff of being “rude” and “not helpful” when they do not walk her through filing
documents in CM/ECF.
      Case: 1:18-cv-01142-CAB Doc #: 46 Filed: 03/29/19 2 of 2. PageID #: 237



       Furthermore, the court will not tolerate any abuse of court staff or resources. If the court

receives any further reports of inappropriate conduct, the court will schedule a hearing to

determine whether Bickerstaff’s CM/ECF filing privileges should be withdrawn. If Bickerstaff

wishes, she may file a response or request a hearing in regard to the foregoing.

       The court further expressly forbids the recording of telephone calls with court personnel.

No permission to record such calls has been requested or granted. Permission shall not be

granted.


       IT IS SO ORDERED.


Dated: March 29, 2019

                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 2
